Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-6-2009

Joseph v. Comm PA Dept Env
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4259




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Joseph v. Comm PA Dept Env" (2009). 2009 Decisions. Paper 1911.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1911


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                   NOT PRECEDENTIAL
                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                     No. 07-4259
                                    _____________

                              KURIAKOSE T. JOSEPH,

                                           Appellant

                                            v.

             COMMONWEALTH OF PENNSYLVANIA DEPARTMENT
                   OF ENVIRONMENTAL PROTECTION
                           ______________

                   On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                                 (D.C. No. 06-cv-4916)
                   District Judge: Honorable Thomas N. O’Neill, Jr.
                                   _______________

                      Submitted Under Third Circuit LAR 34.1(a)
                                  February 6, 2009

              Before: McKEE, JORDAN, and LOURIE*, Circuit Judges.

                               (Filed: February 6, 2009)
                                  _______________

                                     OPINION
                                  _______________




_______________
   *Honorable Alan D. Lourie, Circuit Judge of the United States Court of Appeals for
the Federal Circuit, sitting by designation.
PER CURIAM

       The United States District Court for the Eastern District of Pennsylvania dismissed

plaintiff Kuriakose T. Joseph’s Title VII discrimination claim pursuant to Federal Rule of

Civil Procedure 12(b)(6) because he failed to timely exhaust his administrative remedies.

In order to preserve his claim under Title VII, Joseph was required to file a charge with

the Equal Employment Opportunity Commission (EEOC) within 300 days of the last

challenged act by his employer, Pennsylvania’s Department of Environmental Protection.

Joseph submitted an intake questionnaire to the EEOC within the 300 day period but did

not file his EEOC charge until the statutory period had expired. After the District Court

dismissed his case and denied his motion for reconsideration, Joseph filed this appeal.1

       Following the dismissal, the Supreme Court decided Federal Express Corp. v.

Holowecki, 128 S. Ct. 1147 (Feb. 27, 2008), in which it concluded that, in some instances,

an intake questionnaire may constitute a charge under the Age Discrimination in

Employment Act.

       On Appeal, Joseph claims that the intake questionnaire that he submitted to the

EEOC within the statutory period, and which is not a part of the District Court record,

constitutes a charge pursuant to the Supreme Court’s decision in Holowecki. In light of

these developments, we will vacate the portion of the District Court’s order dismissing




       1
       The District Court dismissed other claims advanced by Joseph, but Joseph has
only appealed the dismissal of his Title VII claim.

                                             2
Joseph’s Title VII claim, as well as the order denying reconsideration of that dismissal,

and remand this action for the District Court to examine Joseph’s intake questionnaire

and determine in the first instance what impact, if any, Holowecki has on the Title VII

claim.




                                             3